Citation Nr: 1336026	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than January 23, 2008, for the grant of a 100 percent disability rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to waiver of a debt in the amount of $2,216 due to overpayment of dependency compensation from August 24, 2009, to May 31, 2010, to include consideration of whether the debt was validly created.


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from February 1966 to November 1968.  Commendations and awards include the Purple Heart and Presidential Unit Citation.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which awarded a 100 percent disability rating for PTSD, effective January 23, 2008, and a July 2010 decision, where the RO found that the Veteran incurred a debt to VA for concurrent receipt of Chapter 35 Dependants' Educational Assistance (DEA) and dependency compensation.

In February 2008, the Veteran filed an application for a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.  In September 2008, the Board referred the issue of TDIU to the RO for adjudication.  As the RO did not make a determination on the issue of TDIU, the issue is, once again, referred the RO for appropriate action.

The issue of waiver and validity of a debt has been recharacterized to comport with the evidence of record.

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled May 2013 hearing by letter in April 2013, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn. 

The issue of entitlement to waiver and the validity of a debt is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to January 23, 2008, PTSD was productive of, at most, occupational and social impairment with reduced reliability and productivity; it did not result in total occupational and social impairment.

CONCLUSION OF LAW

The criteria for an effective date earlier than January 23, 2008, for a 100 percent disability rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400(o), 4.130, Diagnostic Code 9411 (2013).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an October 2009 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination and the records considered in that determination were obtained in May 2009.  38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted in June 2006 and March 2009; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than January 23, 2008, for the grant of a 100 percent disability rating for PTSD.  The Veteran contends that PTSD manifested by total social and occupational impairment due to symptoms such as explosive temper, suicidal ideations, severe depression, and inability to handle stressful situations prior to January 23, 2008.  In the alternative, he seeks TDIU prior to January 23, 2008.

In a May 1988 rating decision, the RO granted service connection for PTSD and assigned a 10 percent disability rating, effective May 20, 1987.  The Veteran filed a claim for an increased rating for PTSD that was received by the RO on January 26, 2006.  In a June 2006 rating decision, the RO increased his rating from 10 percent to 50 percent, effective January 26, 2006.  In a July 2009 rating decision, the RO increased the Veteran's rating to 100 percent, effective January 23, 2008.

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157 (b)(1); 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was factually ascertainable.  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.

For the Veteran to be successful on his claim, the evidence must show that it is factually ascertainable that PTSD manifested the requisite symptoms to meet the rating criteria for a 100 percent rating at any time between January 26, 2005, (one year prior to the date of his claim) and January 23, 2008 (the currently assigned effective date for the 100 percent rating).

A 100 percent rating is for PTSD is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9211.

From January 26, 2005, to January 23, 2008, the Veteran was afforded VA and SSA psychiatric examinations and underwent regular VA psychiatric treatment.

On SSA psychiatric examination in November 2005, the Veteran reported some social withdrawal.  He visited his sister and socialized with regulars at a restaurant.  He reported excessive worry, becoming easily fatigued, irritability, and restlessness.   He denied present suicidal ideation.

The examiner reported that the Veteran was neatly dressed and well groomed.  Speech was fluent and voice quality was clear.  Thought processes were coherent and goal-directed with no evidence of a thought disorder.  Mood appeared neutral to dysthmic.  Attention and concentration were intact.  Recent and remote memory were slightly impaired due to anxiety.  Cognitive functioning was within normal range.  Judgment and insight were fair to good.

The examiner expressed the opinion that the results of the examination appear to be consistent with stress-related problems, which were significant enough to interfere with the Veteran's ability to function on a daily basis.

VA phychiatric treatment records from January 2005 to January 2008 show GAF scores between 55 and 69.  Earlier records show that the Veteran reported occasional suicidal ideation and that he quit his trucking job due to a work-related back injury.  The records consistently show that the Veteran suffered severe anxiety and depression.  During treatment, however, he was well groomed and cooperative.  His thought processes and recent and remote memory were consistently intact.  He denied hallucinations.  He maintained a relationship with his daughter, who lived with him and occasionally accompanied him to psychotherapy sessions.

On VA psychiatric examination on June 10, 2006, the Veteran complained that he was withdrawn, lacked motivation, and experienced nightmares.  He reported that his prescriptions helped him sleep and overcome bouts of depression.

The VA examiner reported that the Veteran was well groomed and cooperative.  During the interview, he was excitable and loud.  Otherwise, there were no tangential thoughts, delusional ideation, or thought disorders.  The Veteran denied hallucinations.  His affect was euthymic; mood was low.  He denied suicidal and homicidal ideations.  Cognitive functioning examination revealed sensorium was clearly intact.  The Veteran was fully conscious, had a short attention span, and his memory and judgment were fair.  The VA examiner assigned a GAF score of 55.

A VA psychiatric treatment record dated on January 23, 2008, showed significant social and occupational impairment.  The VA examiner stated symptoms of the Veteran's psychiatric disorder were worsening.  He noted that the most disabling symptoms were hypervigilance, increased irritability, and marked avoidance.

The VA examiner concluded that the Veteran was unable to work because of his PSTD symptomatology.

The Veteran maintains that he has been unable to work due to his PTSD symptoms since he quit his trucking job in 2005.  He points to an SSA award letter that pronounced him disabled as of April 2005 due to a back disorder and a secondary anxiety disorder.

VA psychiatric treatment records from January 2005 to January 2008 show GAF scores indicative of some to moderate social and occupational impairment.  It is not until January 23, 2008, that the evidence shows a worsening in psychiatric symptomatology.  There is no competent evidence of record demonstrating that the Veteran is unable to work because of his service-connected disabilities, i.e., a psychiatric disorder, to include PTSD, and an ankle disability, prior to January 23, 2008.

Medical evidence, which directly addresses the criteria under which PTSD is evaluated, is far more probative than the Veteran's own assessments as to severity.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Significantly, SSA considered both service-connected (anxiety disorders) and non service-connected (discogenic and degenerative disorders of the back) disabilities in its determination that the Veteran was unemployable in its 2005 decision.

The preponderance of evidence shows that the Veteran's psychiatric disorder, to include PTSD, did not manifest the requisite symptoms to meet the rating criteria for a 100 percent rating at any time prior to January 23, 2008.  There is no doubt to be resolved and an effective earlier date than January 23, 2008, for the award of a 100 percent rating for PTSD is not warranted.


ORDER

Entitlement to an effective date earlier than January 23, 2008, for the grant of a 100 percent disability rating for PTSD, is denied.



REMAND

The Veteran seeks waiver of a debt in the amount of $2,216 due to overpayment of dependency compensation from August 24, 2009, to May 31, 2010.  During this time period, the Veteran was in concurrent receipt of Chapter 35 DEA benefits and adjusted compensation for a dependent child.

In an April 2011 SOC, the RO conceded that the Veteran was not solely at fault for the overpayment.

Application of the equity of good conscience criteria may result in waiver of the debt.  As the Board cannot apply the equity of good conscience criteria without further development of the Veteran's financial status, a remand is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit a financial status report documenting his assets, income, and expenses.

2.  Then, readjudicate the appeal, specifically addressing the equity of good conscience criteria.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


